The opinion of the Court was delivered by
Mr. Justice Pope.
1 The defendant was indicted for the murder of John Sevier. The jury rendered a verdict of guilty of manslaughter. The defendant has appealed therefrom. His exceptions are more than fifty in number. All those exceptions relating to murder 'being exceptions one, seven, eight, nine, ten, eleven, twelve, thirteen, fourteen, fifteen, sixteen, seventeen, eighteen, nineteen, and subdivisions (1), (4), (5), (6), (7), (10), (11), (12) of exception twenty, are overruled, because the verdict of the jury has determined that murder is no- longer in 'this case, and it would be a waste of time to- cumber the record with a -decision ,of questions that 'have ceased to be practical. These exceptions are, therefore, overruled.
The next set of exceptions seem to- relate to the matter of dying declarations, but in this matter also- it seems that the verdict of -the jury, “guilty of manslaughter,” has rendered it unnecessary that we should devo-te- much, if any, consideration to 'these particular exceptions. Certain it is that 'if. the dying declaration of John Sevier had been accepted by the jury, -they would have -established that h'is taking off by the -defendant was a cruel murder. The jury by their verdict say the deceased dying -declarations were erroneous ;■ that Stuckey had no malice in 'his heart towards Sevier on that occasion; that when Stuckey killed Sevier, it was -without malice, upon sudden heat and passion, and upon sufficient provocation. Why, therefore, any questions can be said to* arise in regard to John Sevier’s dying declarations, that he was murdered by Stuckey — that 'h-e not only had no weapon on that day, but had not owned or possessed a p-isto-l in years — we cannot well see. These exceptions are overruled.
*5872 *586Some of the exceptions seem to- complain that the Circuit Judge did not, in his charge, lay some pressure upon the question as to- -who was the first aggressor. Only two witnesses were present and could speak of what occurred *587at the homicide, namely: John Sevier and J. K. Stuckey. . Of these, J. K. Stuckey alone testified as to the origin of the difficulty, and its history. He said, without notice to him, John Sevier, pointing a pistol at him, said, to him, “I am damn tired of these insinuations,” and that thereupon he, Stuckey, shot. In Sevier’s dying declaration he 'claimed that without notice or cause J. K. Stuckey shot hi'm to death. There was no' question, therefore, as to who was the aggressor, for if Stuckey was believed,'John Sevier assaulted him without notice or cause with a pistol, and, on the other hand, if Sevier was to' be believed through his dying declarations, Stuckey laid him low by two' pistol shot wounds, without cause or notice. The jury accepted J. K. Stuckey’s statement. Therefore, if there was any error, it was harmless.
3 The appellant complains by his exceptions that the Circuit Judge declined to allow W. A. Law and others to testify as to the facts' which tended to disprove some of the matters embraced in the dying declarations of John Sevier, which had already been admitted, by showing other facts than those embraced in dying declarations. These matters in the dying declarations were not substantive • — 'they were really irrelevant. The Circuit Judge did not err in reference thereto’.
4 Some of these exceptions relating to the dying declarations of John Sevier complain that the Circuit Judge ought to have allowed the witnesses of the defendant to' testify to certain alleged declarations of John Sevier made in hi'S lifetime, and not in extremis, which it was claimed would negative certain dying declarations made by him. This Court quite recently has decided that such testimony ruled out by the Circuit Judge was incompetent, The State v. Taylor, 56 S. C., at p. 369. There, among other things, the Court said: “To hold that it is competent to impeach the dying declaration of a deceased person by testimony tending to show that she had made statements in conflict with those contained in her dying dec*588larations, not under the sanction of an oath, or under the shadow of impending death, would tend not only to afford a strong temptation tO' the fabrication of false testimony to ■save the life of the accused, when death had rendered it impossible to rebut or explain sucfh statements, bu't would also tend to' absolutely destroy the efficiency of dying declarations as evidence. We do not think, therefore, that such testimony is competent.”
5 Those exceptions which seek bo impute error to the Circuit Judge in not suffering the defendant to introduce testimony to' negative the statement of facts contained in the dying declaration's other than those which sought to negative the ‘dying declarations by contradictory state-meats made by the deceased when not in extremis, we must confess, we have regarded as not only important, but very interesting. In our State, as will be seen by a goodly number of adjudicated cases, beginning with The State v. Terrell, 12 Rich., 321, followed by The State v. Quick, 15 Rich., 342; The State v. Belton, 24 S. C., 185; The State v. Johnson, 36 S. C., 153; State v. Banister, 35 S. C., 290; State v. Petsch, 42 S. C., 132; greater latitude is allowed in proving circumstances by the dying declarations than is allowed in many jurisdictions; for, as is set out in 10 A. & E. Ency., at page 383 (2d edition), elsewhere, “Dying declarations are usually inadmissible to prove what occurred either before the commission of the act which caused the dec-lárenos death, or after that transaction,” and cases cited. It would seem, therefore, if greater latitude obtained in our Court to give in evidence circumstances which happened before and after the fatal act by means of dying declarations, we should allow the admission of testimony which tends to disprove those circumstances. But inasmuch as the verdict rendered by the jury eliminates murder, the circumstances which were complained of in the dying declarations were rendered 'harmless, and, therefore, it becomes useless to consider whether such testimony was competent or not. So: we do not pass upon this matter. The report of the case should *589set out the exceptions. Each one has been considered and is overruled.
It is the judgment of this Court, that the judgment of the Circuit Court be affirmed, and the action is referred to Circuit Court to enforce the judgment of such Circuit Court.